DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Allowable Subject Matter
Claims 1-2, 5-11, 13-15, 18-19, and 21 (as amended) are allowed. 
The following is an examiner’s statement of reasons for allowance: 
While the prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests “…determine a number of n-grams in the text input; determine whether the number of n-grams exceeds a remote prediction threshold, the remote prediction threshold indicating a maximum number of n-grams for local processing by the computing device using a local prediction engine; 
wherein the computing device is configured to, in response to a determination that the number of n-grams exceeds the remote prediction threshold, provide the received text input to the remote prediction engine and provide the received text input to the local prediction engine executing at the computing device; 
monitor, based on the determination that the number of n-grams exceeds the remote prediction threshold, for a remote predicted item from the remote prediction engine;”, as recited in independent claim 1 (as amended). 

Examiner identified Zhai et al. (US 20130253908 A1), Das et al. (US 8364709 B1), He et al. (US 20170270092 A1), Waibel et al. (US 20140337007 A1), and Swietlinski et al (US 9704476 B1), as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of those references distinctly teach determine whether the number of n-grams exceeds a remote prediction threshold, the remote prediction threshold indicating a maximum number of n-grams for local processing by the computing device using a local prediction engine, as recited and in the context of the rest of the recitations of independent claim 1 (as amended) and analogous independent claims 14 and 21 (as amended). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123